Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 1 of 15 PageID #:2243
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 2 of 15 PageID #:2244
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 3 of 15 PageID #:2245
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 4 of 15 PageID #:2246
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 5 of 15 PageID #:2247
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 6 of 15 PageID #:2248
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 7 of 15 PageID #:2249
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 8 of 15 PageID #:2250
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 9 of 15 PageID #:2251
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 10 of 15 PageID #:2252
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 11 of 15 PageID #:2253
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 12 of 15 PageID #:2254
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 13 of 15 PageID #:2255
Case: 1:21-cv-02689 Document #: 42-2 Filed: 07/12/21 Page 14 of 15 PageID #:2256
5/5/2021      Case: 1:21-cv-02689 Document #: 42-2PayPal:
                                                   Filed:Transaction
                                                           07/12/21     Page 15 of 15 PageID #:2257
                                                                     Details




 MENU



                 依卡瑞服饰（广州）有限公司                                                                             - $39.94
                May 5, 2021

                 Payment




      Paid with
      Visa                                                                                                    $39.94

      VISA Credit Card x-9014

      You'll see "PAYPAL *YIKARUIFUSH" on your card statement.




      Ship to
      Savannah Cunningham


      300 South Wacker Drive, #2500


      Chicago, IL 60606


      United States




      Transaction ID
      5LY663091X013951L




      Seller info
      依卡瑞服饰（广州）有限公司
      https://www.saithin.com/


      service@saithin.com




      Invoice ID
      c20354956329110.1




      Purchase details
      Women's Casual Round Neck Printed Shirt - Blue / M                                                        $30.95




      Shipping                                                                                                   $8.99




      Total                                                                                                     $39.94




      Need help?
     We’ll use cookies to improve and customize your experience if you continue to browse. Is it OK if we also use
      If there's a problem, make sure to contact the seller through PayPal by November 1, 2021.
     cookies to show you personalized ads? Learn more and manage your cookies



                                                                                                  Yes, Accept Cookies




https://www.paypal.com/myaccount/transactions/print-details/5LY663091X013951L                                            1/2
